ORDER
This matter have been duly presented to the Court pursuant to Rule l:20-10(b), on the granting by the Disciplinary Review Board of a motion for discipline by consent of THOMAS M. RUSSO of SCOTCH PLAINS, who was admitted to the bar of this State in 1982;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.3 (lack of diligence), RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the parties having agreed that respondent’s conduct violated RPC 1.3, RPC 8.4(c), and RPC 8.4(d), and that said conduct warrants a six-month suspension from practice or lesser discipline;
And the Disciplinary Review Board having determined in DRB 12-082 that a six-month suspension from practice is the appropriate quantum of discipline for respondent’s unethical conduct and *224having granted the motion for discipline by consent in District Docket No. XIV-2011-0497E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that THOMAS M. RUSSO of SCOTCH PLAINS is hereby suspended for a period of six months, effective July 2, 2012, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20—20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.